Case: 20-30575      Document: 00516148774         Page: 1    Date Filed: 12/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 29, 2021
                                   No. 20-30575
                                                                         Lyle W. Cayce
                                                                              Clerk
   Delmon Marzett,

                                                            Plaintiff—Appellant,

                                       versus

   Darrel Vannoy, Warden; Perry Saggs, Assistant Warden; Gary
   Young, Assistant Warden; Samantha Angelle, Captain,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:20-CV-238


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Delmon Marzett, Louisiana prisoner # 303968, seeks leave to proceed
   in forma pauperis (IFP) on appeal from the district court’s judgment
   dismissing his 42 U.S.C. § 1983 complaint for failure to state a claim on which
   relief may be granted and declining to exercise supplemental jurisdiction over


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30575      Document: 00516148774           Page: 2    Date Filed: 12/29/2021




                                     No. 20-30575


   any state law claims. The district court denied his motion for leave to proceed
   IFP on appeal, certifying that his appeal was not taken in good faith.
          By moving to proceed IFP, Marzett is challenging the district court’s
   certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
   His request “must be directed solely to the trial court’s reasons for the
   certification decision.” Id. Our inquiry into an appellant’s good faith “is
   limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citations omitted).
          Marzett does not address the district court’s reasons for dismissing
   his complaint, and he provides no argument challenging the district court’s
   reasons for certifying that his appeal is not taken in good faith. Although we
   liberally construe briefs of pro se litigants, see Grant v. Cuellar, 59 F.3d 523,
   524 (5th Cir. 1995), Marzett has abandoned any challenge to the certification
   decision and has failed to show that he will raise a nonfrivolous issue for
   appeal by failing to point to any error in the district court’s decision. See
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987); Howard, 707 F.2d at 220. Accordingly, the motion to proceed IFP is
   DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
   at 202 & n.24. Marzett’s motion for the appointment of counsel also is
   DENIED. See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
          The dismissal of this appeal as frivolous and the district court’s
   dismissal of the § 1983 complaint for failure to state a claim count as two
   strikes under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
   388 (5th Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson,
   575 U.S. 532, 536-37 (2015). Marzett is WARNED that, once he
   accumulates three strikes, he may not proceed in forma pauperis in any civil




                                          2
Case: 20-30575      Document: 00516148774           Page: 3     Date Filed: 12/29/2021




                                     No. 20-30575


   action or appeal filed while he is incarcerated or detained in any facility unless
   he is under imminent danger of serious physical injury. See § 1915(g).




                                           3